DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations under 35 USC §112(f)
	The following is a non-exhaustive list of claim limitations that have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because they use a non-structural term, which is not preceded by a structural modifier, coupled with functional language without reciting sufficient structure to achieve the respective functions:
A step of determing
A step of deleting
A step of storing
A step of carrying over
A processing unit that determines
A processing unit that deletes
A processing unit that stores
A communication unit that sends

Claims 1-10 recite or refer to at least one of the above limitations. Since these limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, the 

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.

For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to an abstract idea. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Please see recent Supreme Court decision Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.

Claims 1, 10, 11 and 12 are independent claims directed to a wagering machine. Products and Processes fall within statutory categories of invention (Step 1: YES).



The steps of determining, deleting and storing can be done mentally.

The game steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a game program on a computer system, nothing in the claim elements precludes the steps from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, the claim recites a mental process.
(Step 2A, prong one: YES)

The claims are then analyzed to determine whether there are additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

In this case, the claims recite that the steps are performed by a game program on a computer system.



Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2A, prong two: NO)

Viewing the limitations individually,
The claims are then analyzed to determine whether the claims provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.

The additional element, by a game program on a computer system, in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. The mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concept of an electronic method of matching with routine, conventional 
(Step 2B: NO). The claim is not patent eligible.

Claims 2-9 have been considered each as whole claim as to the abstract idea and the “significantly more’ criterion. While being more specific, the limitations did not make the claims less abstract nor provide “significantly more” to the claims to make them patent eligible.

	There is an easy fix to overcome the 101 rejection.  The fix could be adding a step that could not be performed mentally.  In this case, add the step like, 
-- a step of an electronic game being play by a user, where during play the user can obtain virtual items --.
	Playing an electronic game can’t be done mentally.


Allowable Subject Matter
Claims 1-12 are rejected under 35 USC 101, but would be allowable if the rejection was resolved. 
Claims 1 and 10-12 recite a very specific game process including a user obtaining an item, there is a preset condition, items can be deleted, parameter values altered, and specific storing rules.  None of the cited prior shows or teaches the full combination of limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715